Case 19-11458-JDW        Doc 7    Filed 04/03/19 Entered 04/03/19 15:32:39                  Desc Main
                                  Document      Page 1 of 4




                    IN THE LINITED STATES BANKRUPTCY COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSPPI

IN THE MATTER OF:                                            CHAPTER 13 NO.:
                                                             19-11458
ELMO JOHNSON
DOROTHY J. JOHNSON


              MOTION TO IMPOSE THE AUTOMATIC STAY PURSUANT
                                   To   11 U.s.C. $362 (CX4)



       COMES NOW the Debtors, ELMO JOHNSON and wife, DOROTHY J. JOHNSON,

and files this their Motion to Impose the Automatic Stay Pursuant   to   1   1 U.S.C .5362 (c   )(a) and

would show in support thereof as follows, to-wit:

        1.     Debtors, ELMO JOHNSON and wife, DOROTHY J. JOHNSON, previously

filed the bankruptcy case, 13-14570, under Chapter 13 on October 30,2013 and was dismissed

on October 31,2018

       2.      Debtors, ELMO.IOHNSON and wife, DOROTHY J. JOHNSON, are being

threatened with a foreclosure of their home.

       3.      Debtors respectfully request the Court to impose the automatic stay to stop the

Foreclosure, which is presently set for Tuesday, April 9, 2019.

       WHEREFORE, PREMISES CONSIDERED, the Debtors pray for such other relief as

the Courl deems to be proper.

                                     RESPECTFULLY SUBMITTED,

                                     lslla4lalloce C. Andeeson
                                     ATTORNEY FOR THE DEBTORS, MSB# 1596
                                     Wallace C. Anderson
                                     P.O. Box 64
                                     Olive Branch, Mississippi 38654
                                     (662) 8es-43e0
Case 19-11458-JDW              Doc 7      Filed 04/03/19 Entered 04/03/19 15:32:39           Desc Main
                                          Document      Page 2 of 4



                               UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF MISSISSIPPI


 In re: ELMO JOHNSON                                                 CASE NO.: -19-11458
        DOROTIIY J. JOHNSON                                          CHAPTER 13


                   DECLARATION IN SUPPORT OF MOTION TO IMPOSE
                 THE AUTOMATIC STAY PURSUANT TO 11 U.S.C. $ 362(c)(a)


           The debtors, ELMO JOHNSON and wife, DOROTHY J. JOHNSON, in support of the

 MOTION TO IMPOSE THE AUTOMATIC STAY, state as follows:

           1.   We have personal knowledge of the facts listed in the foregoing situation.

          2.    We are over the age of 18, of sound mind, are capable of making this

 Declaration, and are fully competent to testify to the matters stated herein.

          3.    I filed   a bankruptcy   petition on April 3,2019.

          4.    We previously filed the following bankruptcy case, 13-14570, under Chapter 13

 on October 30,2013 and was dismissed on October 30, 2018.

          5.    We have no other pending bankruptcy cases in the preceding one-year period.

          6.    We have not had any prior cases dismissed in the past year for any of the

 following reasons

          o     failure to file or amend the petition or other required documents without
                substantial excuse;
          o     failure to provide adequate protection as ordered by the Court, or
          .     failure to perform the terms of a plan confirmed by the Court.

          7.    We had a substantial change in our financial or personal affairs since the

 dismissal of the last case, and I believe that this case will result in a confirmed plan that   will

 be   fully performed.
Case 19-11458-JDW        Doc 7    Filed 04/03/19 Entered 04/03/19 15:32:39              Desc Main
                                  Document      Page 3 of 4




        8.   The substantial changes are as follows:

        Elmo Johnson is now receiving his Social Security check and there shouldn't be any

 problems to make the payments.


        We   declare under penalty of perjury that the foregoing is true and correct.




 Executed on:        -3                2019
                                                       Elmo Johnson




                                                       Dorothy J.
 Case 19-11458-JDW            Doc 7     Filed 04/03/19 Entered 04/03/19 15:32:39         Desc Main
                                        Document      Page 4 of 4




                                         CERTIFICATE OF SERVICE


        I, Wallace C. Anderson, Attorney for the Debtor(s), ELMO JOHNSON and wife, DOROTHY J.
JOHNSON, Case Number 19- hereby certifies that I have rnailed a true and con'ect copy of the Motion to
Impose the Automatic Stay and Certificate of Service to each of the following, VIA ECF, to-wit:

U.S. Trustee                                              Honorable Locke D. Barkley
501 East Court Street, Suite 6-430                        Chapter 13 Trustee
Jackson, MS 39201                                         6360I-55 North, Suite 140
USTPRegions05.AB.ECFial,usdog. gov                        Jackson, MS 39211
                                                          sbeaseleylal,barkley 1 3.com



and, by United States Postal Service, postage pre-paid, to-wit:


Rubin Lublin, LLC, Substitute Trustee
428 North Latnar Blvd, Suite 107
Oxford, MS 38655
Rub inlub lin.comlproperty-l isting
Fax #(404) 601-5846

                Witness my signature this 3'd day of April ,2019.

                                lslfua[face C. Anferson
                                WALLACE C. ANDERSON
                                Certifying Attorney
